Filed 10/9/13 Terrill v. Patzer CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


MICHELLE ELIZABETH TERRILL,

     Plaintiff and Respondent,                                         G048256

         v.                                                            (Super. Ct. No. 30-2013-00623295)

JULIE PATZER,                                                          OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Michael
Brenner, Judge. (Retired judge of the Orange Super. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.
                   Julie Patzer, in pro. per., and for Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.


                                          *                  *                  *
               Defendant Julie Patzer appeals from a civil harassment restraining order
issued upon the petition of Michelle Elizabeth Terrill. Patzer’s brief is devoid of any
record references, legal analysis, or citations to authority. The most we can derive from
the brief is that she attacks the credibility of Terrill and Jennifer Wilson, a witness who
testified in support of Terrill’s petition. But it is for the trial court to determine
credibility. Our task is merely to determine whether the judgment is supported by
substantial evidence.
               The transcript of the hearing discloses that, for over a year, Patzer resided
in a “back house” on Terrill’s property. Their difficulties started when Patzer quit her
job; apparently because she caused some disturbance at work. The police called Terrill
telling her that Patzer was acting erratically. After Terrill arrived at home, she had a
conversation with Patzer which resulted in a confrontation where Patzer grabbed Terrill’s
arm and called her “unpleasant, four-letter names.” Thereafter there were further
incidents, including Patzer creating a bizarre display in Terrill’s back yard.
               We are satisfied there was substantial evidence supporting the issuance of
the restraining order. “Under the substantial evidence standard of review, ‘we must
consider all of the evidence in the light most favorable to the prevailing party, giving it
the benefit of every reasonable inference, and resolving conflicts in support of the
[findings]. [Citations.] [¶] It is not our task to weigh conflicts and disputes in the
evidence; that is the province of the trier of fact. Our authority begins and ends with a
determination as to whether, on the entire record, there is any substantial evidence,
contradicted or uncontradicted, in support of the judgment.’” (ASP Properties Group,
L.P. v. Fard, Inc. (2005) 133 Cal.App.4th 1257, 1266.)




                                                2
                                   DISPOSITION


            The order is affirmed. Appellant shall bear her own costs on appeal.




                                              RYLAARSDAM, ACTING P. J.

WE CONCUR:



MOORE, J.



FYBEL, J.




                                          3